Citation Nr: 0811690	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-32 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
diabetes mellitus with peripheral neuropathy and proteinuria, 
as due to exposure to herbicides, to include a claim of 
entitlement to separate, compensable evaluations for 
peripheral neuropathy of each lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran's final period of active service was from 1969 to 
1972, when he retired with more than 20 years of active 
service.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which granted 
the veteran's original claim for service connection for 
diabetes mellitus, with peripheral neuropathy and 
proteinuria, and assigned an initial 40 percent evaluation. 

The board notes that the veteran's substantive appeal of 
September 2005 appears to raise a claim that a subdural 
hematoma, which resulted in left hemiplegia, was secondary to 
service-connected diabetes.  This statement is referred to 
the agency of original jurisdiction for any necessary action.

The veteran's December 2007 motion that his claim be advanced 
on the docket based on his age has been granted.  38 C.F.R. § 
20.900(c) (2007).  Accordingly, the veteran's claim has been 
advanced on the Board's docket. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, through his representative, contends that he is 
entitled to a separate, compensable evaluation for peripheral 
neuropathy of each lower extremity.  The claims file, 
including VA outpatient treatment records and the report of 
VA examination, reflects that the veteran is treated for 
peripheral neuropathy by a private physician.  The veteran 
has not identified that provider, and no private neurology 
treatment records are associated with the record.  

The Board notes that the 40 percent evaluation of the 
veteran's service-connected diabetes mellitus currently 
assigned may be more favorable to the veteran than assignment 
of separate evaluations for peripheral neuropathy of the 
lower extremities would be.  However, the veteran has not 
been advised that clinical records relevant to peripheral 
neuropathy in the upper extremities would substantiate the 
claim that separate initial evaluations for peripheral 
neuropathy would be more favorable to the veteran than the 
current initial evaluation of 40 percent for diabetes 
mellitus with peripheral neuropathy and proteinuria. 

During Remand, the veteran should be afforded another 
opportunity to submit or identify evidence and to report for 
VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran notice 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date following an initial grant 
of service connection.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
peripheral neuropathy from March 2004, 
and the veteran should specifically be 
asked to identify his private treating 
neurologist.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The veteran should be advised of the 
types of alternative evidence which might 
assist him to substantiate contentions 
about the extremities affected by 
peripheral neuropathy and the severity of 
those symptoms, including, but not 
limited to, statements from individuals 
who may have observed relevant symptoms, 
reports of examinations for benefits, 
insurance or disability purposes, and the 
like.

4.  The veteran should be afforded VA 
neurological examination, if he indicates 
that he is able to appear for VA 
examination.  The examination report 
should describe objective and subjective 
symptoms of peripheral neuropathy on each 
extremity.

5.  After reviewing the evidence to assure 
that all development is complete and that the 
VA examination report is complete, the claim 
for an initial rating in excess of 40 percent 
for diabetes mellitus with peripheral 
neuropathy and proteinuria, to include a claim 
of entitlement to separate, compensable 
evaluations for peripheral neuropathy of each 
lower extremity, should be readjudicated.  If 
any benefit sought remains denied, the veteran 
and his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran and 
his accredited representative should be given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJOIRIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



